Case 18-41677-mxm7 Doc 35 Filed 11/13/18           Entered 11/13/18 13:14:55       Page 1 of 2



   JACK O'BOYLE & ASSOCIATES
   P.O. Box 815369
   Dallas, TX 75381
   (972) 247-0653 - Fax (972)247-0642
   Attorneys for CARVANA, LLC
                                    UNITED STATES BANKRUPTCY COURT
                                   FOR THE NORTHERN DISTRICT OF TEXAS
                                          FORT WORTH DIVISION

   IN RE:                                          §
    JASON ALLAN MAKOUTZ                            §   CASE NO.: 18-41677
    KARI MARJORIE MAKOUTZ                          §
       DEBTOR,                                     §   CHAPTER 13
   _______________________________________         §   ___________________________________
                                                   §
    CARVANA, LLC                                   §
      MOVANT,                                      §   PRELIMINARY HEARING:
                                                   §   DECEMBER 12, 2018 @ 9:30 A.M.
   V.                                              §
                                                   §
                                                   §
    JASON ALLAN MAKOUTZ                            §
    KARI MARJORIE MAKOUTZ                          §
       RESPONDENTS,
               NOTICE OF HEARING ON MOTION FOR RELIEF FROM STAY

             PLEASE TAKE NOTICE that the Motion for Relief from Automatic Stay filed by

   CARVANA, LLC (hereinafter called "Movant"), and against JASON ALLAN MAKOUTZ

   AND KARI MARJORIE MAKOUTZ (hereinafter "Debtors") has been scheduled and will

   be heard on December 5, 2018 at 9:30 a.m. in the courtroom of the Honorable United States

   Bankruptcy Judge Mark X. Mullin in Room 128 located at U.S. Courthouse, 501 W. 10th

   Street, Ft Worth, Texas.

                                                       Respectfully Submitted,
                                                       JACK O'BOYLE & ASSOCIATES
                                                       /s/ Travis H Gray
                                                       Travis H Gray
                                                       TX Bar No.: 24044965
                                                       P.O. Box 815369
                                                       Dallas, Texas 75381
                                                       P: 972.247.0653 F: 972.247.0642
                                                       E: ecf@jackoboyle.com
                                                       ATTORNEYS FOR CARVANA,
                                                       LLC
Case 18-41677-mxm7 Doc 35 Filed 11/13/18            Entered 11/13/18 13:14:55        Page 2 of 2




                               CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the above and foregoing pleading
   has been sent to the persons listed below electronically or by first class mail on November
   13, 2018.


   JASON ALLAN MAKOUTZ                Tim Truman                            U.S. Trustee
   10325 Roatan Trail                 6851 NE Loop 820, Ste. 300            1100 Commerce Street,
   FORT WORTH TX 76244                Fort Worth TX 76180                   Room 976
                                      CHAPTER 13 TRUSTEE                    Dallas TX 75242

   Daniel S Wright                    KARI MARJORIE MAKOUTZ
   1521 North Cooper Street           10325 ROATAN TRAIL
   Arlington TX 76011                  FORT WORTH TX 76244



                                                        /s/ Travis H Gray
                                                        Travis H Gray
